1

2

3

4

5

6

7

8
                        UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                               )
     JOSUE ARAMBULA,                             )    Case No. CV 18-5514-ODW-JEM
12                                               )
                                Plaintiff,       )
13                                               )    JUDGMENT
                  v.                             )
14                                               )
     ANDREW M. SAUL, Commissioner of             )
15   Social Security Administration,             )
                                                 )
16                              Defendant.       )
                                                 )
17

18         In accordance with the Order Accepting Findings and Recommendations of United
19   States Magistrate Judge filed concurrently herewith,
20         IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social Security
21   is REVERSED and this action is REMANDED for further proceedings in accordance with
22   this Report and Recommendation and with law.
23

24   DATED:     October 21, 2019
                                                                  OTIS D. WRIGHT, II
25                                                          UNITED STATES DISTRICT JUDGE
26

27

28
